Citation Nr: 1717280	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-02 532	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1. Entitlement to a rating in excess of 20 percent for chronic synovitis with degenerative joint disease and limited extension, status post right knee surgery, prior to April 24, 2013.

2.  Entitlement to a rating in excess of 30 percent for right total knee replacement from June 1, 2014 to August 8, 2016.

3.  Entitlement to a rating in excess of 60 percent for right total knee replacement from August 9, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 20 percent rating for chronic synovitis with degenerative joint disease and limited extension, status post right knee surgery.  Jurisdiction was subsequently transferred to the RO in Boston, Massachusetts.

During the course of the Veteran's appeal, in an August 2013 rating decision, the RO granted service connection for a right total knee replacement, thereby subsuming and replacing the Veteran's prior rating for right knee.  A 100 percent rating was assigned from April 24, 2013 through May 31, 2014.  A 30 percent rating was assigned from June 1, 2014.  In a November 2016 rating decision, the RO awarded a 60 percent rating for right total knee replacement, effective August 9, 2016.

As higher ratings for the disabilities are available prior to and from these dates, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The claims have been characterized accordingly on the title page.

While the Veteran initially requested a Board hearing, he subsequently expressed that he desired to cancel his scheduled hearing in January 2017.  Accordingly, the Board will proceed with appellate review of his case.
FINDINGS OF FACT

1. Prior to April 24, 2013, chronic synovitis with degenerative joint disease and limited extension was manifested by painful motion; flexion was better than 45 degrees and extension was better than 15 degrees, and instability was not demonstrated.

2.  From June 1, 2014, right knee total replacement has been manifested by chronic residuals of left knee replacement with severe painful motion or weakness in the affected extremity.


CONCLUSIONS OF LAW

1. Prior to April 24, 2013, the criteria for a rating in excess of 20 percent for chronic synovitis with degenerative joint disease and limited extension were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

2.  From June 1, 2014 to August 8, 2016, the criteria for a 60 percent rating for right total knee replacement were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

3.  From August 9, 2016 the criteria for a 60 percent rating for right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased rating for his service-connected right knee disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned.  The Board will accordingly discuss the propriety of the ratings assigned at each stage.

Prior to the Veteran's April 24, 2013, right total knee replacement, the Veteran's right knee was rated as 20 percent disability on the basis of limitation of extension under . 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of extension of the knee is 0 degrees.  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.




Several other diagnostic codes potentially apply.  Rating may be based on limitation of flexion.  The normal flexion of the knee is 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Symptoms associated with the removal of semilunar cartilage warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of extension, impairment of the tibia and fibula, and genu recurvatum.

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Following the Veteran's right total knee replacement, the Veteran was assigned 30 and 60 percent ratings under Diagnostic Code 5055.  This Diagnostic Code provides that prosthetic replacement of the knee joint warrants a 30 percent minimum rating.  

With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40 , 4.45, 4.59.

In reviewing the VA examinations conducted during the course of the Veteran's appeal, Board has considered the decision of the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  For the period prior to April 2013, the Veteran was afforded examinations in 2009 that includes passive range of motion, and examinations from this period also include testing of the left knee.  A remand for an addendum opinion would be futile as the examiner cannot go back in time to reassess any range of motion that may be lost. With respect to the periods from June 1, 2014 as the Board is assigning the maximum rating herein, the Board finds no prejudice to the Veteran.  Accordingly, remand for an additional Correia-compliant examination is not warranted.



I.  Chronic Synovitis with Degenerative Joint Disease and Limited Extension, Status Post Right Knee Surgery, Prior to April 24, 2013

On VA examination in March 2009, the Veteran endorsed progressively worsening right knee pain.  He indicated that he had been told that he had arthritis.  He also noted a history of steroid injections, the last one being one year prior to examination, with limited benefit, and he more recently managed with ibuprofen.  The Veteran had tried to use a cane in the past, but found it inconvenient.  He used a brace periodically, as well as orthotics.  The Veteran reported that his pain averaged a level of 5 or 6 on a scale to 10.  He also endorsed weakness, stiffness, swelling, instability, lacking, fatigability, and lack of endurance.  He denied heat or redness.  Flare-ups occurred a few times per week, and he rated his flare-ups a level of 8 on a scale to 10.  He denied loss of degree of motion during flare-up.  Precipitating factors included certain movements, stairs, prolonged walking, prolonged weight bearing, prolonged sitting, and changes in weather.  He reported alleviating factors of rest, ice, medication, and avoiding activities that aggravated the pain.  He did work through flare-ups, but tried to non-weight bear and rest more.

The Veteran denied episodes of dislocation or recurrent subluxation.  He denied inflammatory arthritis and constitutional symptoms.  With respect to work, the Veteran noted difficulty with climbing stairs, but he was otherwise able to work through the condition.

Objectively, there was evidence of pain with motion, but no edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  There was tenderness to the medial line and patellar ligament.  Callosities, breakdown, or unusual shoe wear patterns indicative of abnormal weight bearing was not evident by examination.  Ankylosis was not presented.  There was no instability or laxity.

Right knee range of motion was full on active and passive range of motion, with 140 degrees of flexion and 0 degrees of extension.  On repeated use, there was increased pain, but not fatigue, weakness, lack of endurance, or incoordination.  
Stability was noted to be good and crepitus was not noted on straightening of the knee.  The medial and lateral collateral ligaments were normal.  Drawer sign and McMurray's tests were negative.  Valgus/varus instability was negative.  

X-ray of the right knee revealed degenerative changes of the knee with a bony projection overlying the lateral compartment, which most likely represented a prominent posterior tibial osteophyte.

The examiner diagnosed right knee degenerative arthritis with excellent range of motion.  It was noted that while the Veteran was currently maintaining a good level of function, a more sedentary type of employment was encouraged.

On June 2009 VA consult, the Veteran reported that he had a past history of right knee arthroscopy in service.  He continued to experience pain over the years, mostly when running, jumping and standing for periods of time, but over the past two years the knee pain had been progressively worse to the point where it had affected his quality of life because of the knee pain.  He took Ibuprofen every 8 hours as needed for pain.  He said he got occasional swelling and felt like his knee was going to give out on him.

Objectively, he had trace effusion.  He was very tender along the medial facet and the medial joint line.  Range of motion was 0 to 125 degrees with some mild crepitance and pain, and a lot of pain when he was flexed past 125 degrees.  There was no gross valgus/varus instability.  Anterior drawer sign was negative, as was Lachman's test.  Quad strength was 4/5.  He has some mild muscle atrophy in the quad muscle compared to the left quad.  X-ray showed significant narrowing of the medial joint line space with tricompartmental changes.  Diagnosis of posttraumatic arthritis of the right knee was indicated, and the Veteran underwent Synvisc injection.

A July 2009 MRI revealed no visible meniscal tear, and the ligament structures were all intact.  A microscopic trabecular fracturing without a full fracture was indicted, but clinical correlation was suggested.  There was advanced degenerative patellar cartilage thinning with associated degenerative spurring of the patella.  There was a benign enchondroma within the proximal tibial metaphysis.

A May 2010 VA examination report reflects that the Veteran had worked in many jobs since service, including in supermarkets and in housekeeping.  He last worked 3 months prior and was not employed at the time of the examination.  He reported that he had been receiving treatment through VA and had a steroid shot and a Synvisc shot in June 2009.  He endorsed worsening pain, which he rated an average of a level of 7.  His condition was associated with weakness, stiffness, lack of endurance, effusion, swelling, heat, redness, and tenderness.  He denied episodes of dislocation or drainage; however, the knee did give way and locked once a day.  He took Ibuprofen daily.

Flare-ups occurred daily and lasted most of the day.  He rated the pain during flare-up a level of 9.  The flares were brought on by prolonged sitting, walking, or stairs.  To alleviate the flare, he stretched out the leg.  He had also been wearing his brace and tried heat and ice, but these had not been helpful.  He did have further limitation to motion with the flare, however, this varied and he could not estimate the motion in degrees.  He did wear a brace, but no longer used a cane or inserts.  The conditions limited his ability to perform in his usual occupation, in that it would limit walking, bending, lifting, carrying or stair climbing.  The knee did not affect his ability to perform activities of daily living accept that it did make it more difficult for him to tie his shoes or get his socks on and off.  He did not drive, but could be a passenger in a car for 45 minutes before having to get out and stretch.  He could stand for a maximum of 30 minutes.  He could walk for a maximum of 10 minutes or one-quarter of a mile. 

Objectively, the examiner observed that the Veteran walked slowly with a limp, favoring the right knee.  He wore the brace to examination, which was an elastic sleeve with metal side stays.  He was unable to heel or toe walk, do a single leg stance, or attempt to squat.  There was no evidence of incoordination of gait.  There was mild swelling about the right knee, and the right knee was warm compared to the left.  There was no discoloration or evidence of cellulitis.

The Veteran was diffusely tender to palpation about the right knee, particularly along the medial and lateral joint lines and under the patella.  There was no patellar subluxation or instability.  He was unable to relax fully for testing of joint stability; however, within those parameters there was no evidence of varus or valgus or anterior/posterior instability.  McMurray's test was suboptimal due to pain and guarding of movement, but was negative.  There was no drainage from the right knee.  The shoes demonstrated no abnormal wear.  He did have callusing on the feet underneath the metatarsal heads and along the medial aspect of the great toes.

Range of motion testing in the right knee was done actively and passively, with three repetitions and against strong resistance.  Extension was to 0 degrees, and flexion was to 90 degrees actively, while it was 0 to 100 degrees passively.  The Veteran reported pain throughout the range of motion on all three repetitions.  There was increased pain with repetition.

X-ray of the right knee revealed minor degenerative changes.  A joint effusion was also present.

Diagnosis of degenerative arthritis of the right knee, post-traumatic, was assigned.
The examiner noted that the Veteran remained independent with activities of daily living and mobility, though he did utilize a knee brace.  The condition affected employment in that it limited his ability to stand or walk for prolonged periods, or perform bending, lifting, carrying, or stair climbing.

In addition, that examiner noted that with flares of knee pain, the Veteran had further limitation of motion, but the extent to which could not be given in degree as it varied.  There was evidence on examination of increasing pain with range of motion and repetition and weakness with repetitive range of motion.

A June 2012 VA treatment report reflects that the Veteran endorsed knee pain.  He indicated that he experienced partial improvement with steroid injection, but he was unable to bend his knee more than 45 degrees and that restricted movement bothered him in different daily activities.  He worked in housekeeping, and because of this knee pain he was uncomfortable doing certain tasks.

On examination, the right knee appeared to have some joint effusion.  There were crepitations during the movement of the knee.  His right knee flexion was restricted.  Assessment of right knee arthralgia secondary to service-connected injury was indicated.
On VA examination in August 2012, the Veteran reported progressively worsening right knee pain.  He also experienced spontaneous right knee flare-ups with effusion.

Right knee range of motion testing revealed flexion to 80 degrees with pain at the endpoint of range of motion.  Extension was full (0 degrees).   After three repetitions, flexion remained at 80 degrees and extension was full.  The examiner noted that the Veteran did not have additional limitation in range of motion of the knee following repetitive-use testing, however, he experiencing less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had tenderness or pain to palpation for joint line or the soft tissues of the knee.  Strength testing revealed 4/5 strength for right knee flexion and extension.

With respect to joint stability tests, anterior stability, posterior instability, and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation or tibial or fibular impairment.  The Veteran did not have a meniscus condition.  A large right knee effusion was present.  The Veteran wore a brace on a constant basis and used a cane on a regular basis.  

The examiner diagnosed osteoarthritis.  He found that the disability impacted the Veteran's ability to work in that he could not tolerate standing, prolonged walking or stairs, or prolonged sitting, and his right knee gave out without warning.  He could not do heavy physical work.  The examiner indicated that he suspected that the Veteran would need knee surgery soon.

On treatment in August 2012, the Veteran presented limping and favoring his right knee.  Right knee had no obvious joint effusion and full range of motion.  He reported that his knee had given out, causing him to fall more, suggestive of internal ligament laxity and torn meniscus.

An August 2012 addendum reflects that x-rays showed moderate compartment narrowing.  The Veteran mentioned that his knee locked and gave out, which sounded more like a torn meniscus.

A September 2012 VA treatment notes degenerative arthritis of the right knee.  On examination, there was joint effusion and swelling.

On VA examination in October 2012, the Veteran indicated that his right knee had become swollen and painful.  

Range of motion testing revealed flexion to 110 degrees with pain at the endpoint of  range of motion.  Extension was full with no objective evidence of painful motion.  On repetition, right knee flexion was to 90 degrees and extension was to 0 degrees.  He did not have additional limitation in range of motion following repetitive use in degree.  However, he experienced less movement than normal, pain on movement, and disturbance of locomotion.

The Veteran had tenderness or pain to palpation for the joint line or soft tissues.  Strength was 4/5 for right knee flexion and extension.  Joint stability testing was normal for anterior instability, posterior instability, and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.

The examiner noted a meniscal condition, including frequent episodes of joint pain and effusion on the right.

The Veteran constantly used a cane and a brace.

X-ray revealed degenerative changes with loss of joint space in the right knee.

The examiner diagnosed degenerative arthritis as well as a history of torn meniscus diagnosed in the 1980s.  The examiner indicated that the disability impacted the Veteran's ability to work, in that he could not climb stairs or ladders, jump from heights, squat, or kneel.  Prolonged standing and operation of heavy vehicles were also not recommended.  Seated work was preferable.

A December 2012 VA treatment report reflects that the Veteran endorsed instability of the right knee as well as locking and swelling.  His knee hurt in bed and with walking just a few steps.  He had recently started using a cane.  

The right knee only had 45 degrees of flexion without severe pain.  The knees were stable.  There was medial joint pain with McMurray's.  There was significant suprapatellar bursa fluid accumulation and bony enlargement without synovitis of the knees.  He underwent Synvisc injection again.

With respect to the currently assigned 20 percent rating for chronic synovitis with degenerative joint disease and limited extension for the period prior to total knee replacement surgery in April 2013, under Diagnostic Code 5261, the 20 evaluation contemplates pain on motion.  It is also consistent with extension limited to 15 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of extension limited to 20 degrees.  38 C.F.R. § 4.7; DeLuca.  A separate rating may also be assigned for limitation of flexion.  

In sum, the record reflects that while the Veteran reported on one occasion that his right knee only had 45 degrees of movement, the Veteran's statement is outweighed by medical evidence that he was able to consistently flex his knee over 90 degrees on examination and in treatment, and extension was full.  As flexion is not limited to 45 degrees or more, and extension is not limited to 20 degrees or more an evaluation in excess of 20 percent is not warranted (and a separate evaluation for limited flexion is not warranted).  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, while there is some indication of increased pain on repetition or during flare-up, neither the medical nor lay evidence suggests that his limitation approximated 20 degrees of extension or 45 degrees of flexion even on repetition.  As a result, the 20 percent rating for chronic synovitis with degenerative joint disease and limited extension adequately compensates him for the extent of his pain.

With regard to other impairment of the right knee, while the Veteran indicated during this period that that he experienced instability and giving way of the knee, on examination, instability of the right knee was not demonstrated.  The Veteran has not described any specific incidents of falls or subluxations.  Instability testing, including anterior/posterior drawer, varus/valgus stress, McMurray's, and Lachman's test all yielded normal findings, and a history of subluxation has been denied.  The Board finds that the medical evidence disclosing no instability is more probative and credible than the lay pleadings.  As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right knee disability was manifested by recurrent subluxation or lateral instability, and a higher rating is not warranted on this basis.

Furthermore, there is no credible evidence of ankylosis, history of removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  

Finally, the Board has considered whether a higher rating under Diagnostic Code 5258 is warranted.  This Diagnostic Code provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  During this time frame, the Veteran endorsed episodes of locking, and examination and treatment records disclose occasional joint effusion.  

However, pain is considered in the Veteran's 20 percent rating, and as locking is a form of limited motion, separate evaluations may not be assigned for limited motion and meniscus disabilities (such would violate the rule against pyramiding).  38 C.F.R. § 4.14.  In addition, while meniscal condition was noted on examination in October 2012, no other examinations during this period disclose tear of the medial meniscus.   Accordingly, the Board finds that the evidence preponderates against the assignment of a separate 20 percent rating under Diagnostic Code 5258.

In sum, a rating excess of 20 percent for chronic synovitis with degenerative joint disease and limited extension, status post right knee surgery, prior to April 24, 2013 is not warranted.

II. Right Total Knee Replacement from
June 1, 2014

Post-surgical VA treatment records reflect that the Veteran continued to report right knee pain, weakness, and stiffness and participated in physical therapy.

On VA examination in August 2013, the examiner noted that the Veteran worked at the VA in housekeeping, but the knee began to limit his ability to work and he worked in information assistance until the knee was replaced in April.  He has participated in physical therapy since the surgery.  He was unable to completely extend the knee.

Range of motion testing revealed flexion to 100 degrees, with pain at 90 degrees, and extension to 15 degrees with pain at the endpoint of range of motion.  Upon repetitive use testing, there was no additional loss of motion in degree, however, he had less movement than normal, pain on movement, swelling, and disturbance of locomotion.

There was tenderness or pain to palpation for the joint line or soft tissues.  Muscle strength was 3/5 for right knee flexion and extension.  Joint stability testing yielded normal findings.  There was no history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had undergone meniscectomy in the 1980s, but he had no residual signs or symptoms.

Following the right knee replacement surgery, the Veteran experienced chronic residuals consisting of severe painful motion or weakness.  Pain and loss of motion continued after the replacement.  There was associated scarring, but it was not painful or unstable and did not measure and area greater than 39 square centimeters.  There was swelling of the lower right leg that persisted post-operatively.  He occasionally used a wheelchair and had constant use of a cane.

The examiner diagnosed right knee total replacement.  The examiner found the Veteran to be totally disabled from work at the time due to the replacement surgery.  He commented that the right leg weakness is most likely due to post-operative pain and tissue changes from the replacement procedure.

A June 2015 physical therapy report reflects that the Veteran endorsed pain rated a 2 on a scale to 10, which improved after mobility.  Right knee flexion was to 100 degrees.  Strength in the right lower extremity was full.    It was noted that the Veteran had achieved functional range of motion and would continue to work on his range of motion with independent exercises and while biking.

On VA physical therapy treatment in August 2015, right knee active flexion was to 98 degrees, and passive flexion was to 106 degrees with mild pain.  Extension was to -4 actively, 0 passively with mild pain.  There was no point tenderness to palpation.  Patellar tracking was within normal limited.  Hip strength was decreased.  Varus and valgus stress was negative.

A July 2016 VA treatment report reflects that the Veteran continued to report constant aching pain and discomfort in both knees.  He was unable to do his usual job that involved walking.  He took ibuprofen as needed.  The examiner diagnosed osteoarthritis in both knees, status post bilateral knee replacement.

On VA examination in November 2016, the Veteran reported that he continued to have pain in both knees that limited his walking since having both knees replaced.  He had limited range of motion.  The Veteran also endorsed flare-up, during which he had increased pain and less function.  With respect to functional impairment, he could walk only short distance.  He had difficulty getting out of a chair and putting on socks and shoes.

Range of motion testing revealed flexion and extension from 10 to 85 degrees.  Pain was noted on examination to cause functional loss.  There was evidence of pain with weight bearing, but not localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing, and there was no additional functional loss of range of motion after three repetitions.  While the examination was not conducted immediately after repetitive use over time, the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Functional loss included pain, fatigue, weakness, and lack of endurance.  With respect to flare-ups, the examiner noted that the examination was not conducted during flare-up, and was thus neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Functional loss included pain, fatigue, weakness, and lack of endurance; however, designating a numerical range of motion without measurement was speculative.

Muscle strength testing revealed 4/5 strength for right knee flexion and extension, which the examiner indicated was a reduction in muscle strength and was due to the service-connected knee condition.  The Veteran did not have muscle atrophy.  There was no ankylosis.  The examiner determined that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no right knee joint instability on testing.  There was no meniscal condition present.

The examiner determined that the right knee replacement was productive of chronic residuals consisted of severe painful motion or weakness. While a surgical scar was present, it was not painful or unstable, and did not measure an area greater than 39 square centimeters.  The Veteran regularly used a cane.

The examiner diagnosed right knee replacement.  He indicated that the Veteran was not employed.  The condition caused difficulty with walking more than short distances, inability to stand for more than a short time, and difficulty getting up from a chair.

Given the foregoing, the Board finds that a 60 percent rating pursuant to Diagnostic Code 5055 for the period from June 1, 2014 to August 8, 2016.  The Board notes that there was no VA examination conducted during this specific time period.  However treatment records combined with the Veteran's reported post-surgical history reflect consistent problems with pain, weakness, and decreased mobility following his total knee replacement.  When combined with the 2013 and 2016 VA examiners findings of chronic postsurgical residuals consisting of severe painful motion or weakness, the Board resolves reasonable doubt in the Veteran's favor and finds that a 60 percent rating is warranted for this period.  

With respect to whether a rating in excess of 60 percent is warranted for either period, the Board observes that an increased 60 percent disability evaluation represents the highest schedular rating possible for the Veteran's right knee for the period from June 1, 2014.  Diagnostic Code 5257 for recurrent subluxation or lateral instability is not one of the identified Diagnostic Codes for rating intermediate degrees of disability under Diagnostic Code 5055.  In this case, however, the Veteran is in receipt of a 60 percent disability rating for chronic residuals consisting of severe pain and weakness in the affected extremity, and the Board finds that this disability rating already contemplates any instability demonstrated.  Because assigning a separate disability rating under Diagnostic Code 5257 would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14, a separate disability rating is not permitted.

Moreover, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  See 38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  See 38 C.F.R. § 4.71a, Diagnostic Code 5164.  Thus, under the "amputation rule," a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability.  

To the extent that the Veteran has painful scarring from the surgery, a separate rating has been awarded and is not before the Board at this time.


Accordingly, the Board finds that a uniform 60 percent rating for right knee replacement is warranted from June 1, 2014.

   
   III. Conclusion

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In conclusion, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent for chronic synovitis with degenerative joint disease and limited extension, status post right knee surgery, prior to April 24, 2013, and is also against a rating in excess of 60 percent for right knee total arthroplasty from June 1, 2014.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  However, a 60 percent rating for right knee replacement from June 1, 2014, is warranted and will be granted.  


ORDER

Entitlement to a rating in excess of 20 percent for chronic synovitis with degenerative joint disease and limited extension, status post right knee surgery, prior to April 24, 2013 is denied.

A 60 percent rating for status post right knee arthroplasty, from June 1, 2014 to August 8, 2016 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for status post right knee total arthroplasty from August 9, 2016, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


